Citation Nr: 0634048	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-31 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
November 1945.  He died in October 2002, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In September 2006, the appellant appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing).

The issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in October 2002, at the age of 80 years.  
The immediate cause of death was cardiopulmonary arrest, due 
to or as a consequence of, cancer of the lung, due to or as a 
consequence of, metastatic lung disease.  

2.  At the time of the veteran's death, service connection 
was in effect for status post laminectomy of L4-5, assigned a 
60 percent rating from June 1985, with a TDIU rating 
effective from April 1994.

3.  A low back disability did not play a role in the 
veteran's death, nor was it causally related to any disorder 
which led to his death.    


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the death certificate, the veteran died in 
October 2002, at the age of 80 years.  The immediate cause of 
death was cardiopulmonary arrest, due to or as a consequence 
of, cancer of the lung, due to or as a consequence of, 
metastatic lung disease.  At the time of his death, service 
connection was in effect for status post laminectomy of L4-5, 
assigned a 60 percent rating from June 1985, with a TDIU 
rating effective from April 1994.  

Service medical records did not reveal any lung 
abnormalities, and on a VA examination in December 1949, his 
respiratory system was normal.  

In August 1964, the veteran was hospitalized in a private 
hospital for evaluation of a low back sprain; it was 
discovered that he also had pneumonia.  A chest X-ray in 
August 1964 disclosed an area of infiltrate in the left base, 
presumably pneumonitis.  A chest X-ray several days later, in 
September, disclosed complete clearing of the infiltrate.  
Subsequent VA and private records dated from 1969 to 1988 
show the veteran's lungs to be clear, despite a history of 
heavy smoking.  Numerous chest X-rays during this period 
showed the lungs to be clear, including in February 1969 and 
May 1985.  In April 1988, a chest X-ray showed hyperaerated 
lungs.  Records dated from 1994 to 1997 include a history of 
squamous cell lung cancer, with resection of the right lower 
lobe, in 1991.  In addition, in 1996, he complained of 
dyspnea on exertion, and chronic obstructive pulmonary 
disease was noted in 1997.  

VA medical records dated from December 2000 to October 2002 
show that the veteran was initially followed for chronic 
obstructive pulmonary disease, for which he was on home 
oxygen.  He was also treated for multiple other medical 
problems, including his back disability, as well as cardiac 
follow-up for status post coronary artery bypass graft and 
congestive heart failure, and hypertension.  In February 
2002, he had worsening respiratory symptoms, and a chest X-
ray disclosed an area suspicious for a mass.  Subsequent 
work-up disclosed right pleural based adenocarcimona with 
invasion of the posterior chest wall.  He was not felt to be 
a candidate for surgery, and palliative radiation treatment 
was applied from June to July 2002.  In September 2002, he 
was admitted to a private hospital, with cerebellar symptoms, 
as well as pneumonia.  He was transferred to VA hospital in 
October 2002, with pneumonia, chronic obstructive pulmonary 
disease, and a left adrenal mass which could be a metastases 
from the lungs.  However, his overall condition continued to 
deteriorate, and he expired on October 16, 2002.  

The appellant, who is the veteran's surviving spouse, 
contends that the veteran's service connected low back 
disorder contributed to the cause of his death, by an overall 
weakening of his condition over the years.    

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

The weight of the evidence establishes that the veteran's 
service-connected low back disorder did not play any role in 
the cause of his death.  Although the appellant believes that 
this condition contributed to his death, there is no medical 
evidence in support of this assertion.  The appellant, as a 
layperson, is not competent to provide an opinion on medical 
causation; medical expertise is required.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran continued to 
experience severe back pain up to his final hospitalization, 
there is no medical evidence that this affected any vital 
organ or otherwise accelerated his death.  While the veteran 
was not felt to be a surgical candidate at the time of the 
recurrence of his lung cancer, this was not attributed to his 
back disability.  Instead, according to an April 2002 note, 
he was a poor surgical candidate due to his poor lung 
function and comorbid conditions, including oxygen dependence 
at night and during most of the day, a history of coronary 
artery bypass graft and congestive heart failure.  Moreover, 
his poor lung function was not medically attributed to his 
back disability, but rather, to his chronic obstructive 
pulmonary disease and lung cancer.    

Moreover, lung cancer and chronic obstructive pulmonary 
disease were not shown in service or until several decades 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  There is no medical evidence 
linking the onset of either to service.  Although the 
appellant has stated that the veteran began smoking in 
service, the law precludes service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2006).

In sum, the evidence shows that veteran's service-connected 
low back disorder, although severe, did not play any role to 
cause or contribute materially or substantially to his death, 
nor was lung cancer or chronic obstructive pulmonary disease 
present in service, or for many years thereafter.  In 
addition, the competent evidence does not suggest that lung 
cancer or chronic obstructive pulmonary disease was 
etiologically related to the veteran's back disorder.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in November 2002, prior to the 
initial adjudication of the claim, which advised the claimant 
of the information necessary to substantiate a claim for 
service connection for the cause of the veteran's death, and 
of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although she was not 
explicitly told to provide any relevant evidence in her 
possession, she was advised to tell VA of any additional 
information or evidence that she wanted VA to obtain, she was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence, and the detailed 
information requested served to convey the information that 
she should provide any relevant evidence she possessed.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Moreover, since there is no rating or 
effective date granted in this decision, the failure to 
provide notice of these two elements is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  All available, potentially relevant evidence 
identified by the appellant has been obtained.  In this 
regard, as discussed above, service connection for the cause 
of the veteran's death is not warranted because there is no 
evidence of lung cancer or chronic obstructive pulmonary 
disease during service; examinations of the lungs for many 
years thereafter, including chest X-rays, were clear; and 
there is no medical evidence positing a connection between 
lung cancer which caused his death and his service-connected 
low back disability.  The VA records of treatment from 1990 
to 1994, requested in the remand below, are not potentially 
relevant to any of the missing elements in this case.  
Records both before and after that date are on file, and the 
appellant has not stated that there is any additional 
evidence to support her claim.  A VA nexus opinion is not 
warranted because, as discussed above, there is no competent 
evidence indicating that lung cancer or chronic obstructive 
pulmonary disease occurred in service or during an applicable 
presumptive period for which the veteran qualifies, or a 
competent indication that the cause of the veteran's death 
may be associated with the veteran's service or with another 
service-connected disability.  See, e.g., See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Therefore, as VA satisfied its duties to inform and assist 
the claimant at every stage of this case, she is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for the cause of the veteran's death is 
denied.






REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the appellant in obtaining 
evidence necessary to substantiate the remaining claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

The veteran was in receipt of a TDIU rating, based on a 
service-connected low back disability, from April 1994 until 
his death in October 2002, less than 10 years.  The claim 
which resulted in the grant of the TDIU rating was received 
on that date.  However, there are no medical records on file 
for the period from 1991 to 1994, and it does not appear that 
the RO reviewed these records, with a view to determining 
whether an informal claim for a TDIU rating was raised prior 
to April 1994.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  If there was an informal claim prior to October 
16, 1992, and entitlement was shown, such that an earlier 
effective date for the grant of the TDIU rating would have 
been assigned, entitlement to benefits under 38 U.S.C.A. 
§ 1318 could potentially be established.

In addition, at her hearing before the undersigned, the 
appellant raised the issue of CUE in prior rating decisions.  
In particular, she claims that there was CUE in the June 1974 
RO rating decision, which terminated a TDIU rating previously 
in effect, and reduced the rating assigned for the veteran's 
low back disability from 60 to 20 percent, effective in 
September 1974.  However, that rating decision was 
subsequently upheld by the Board, in a decision dated in 
December 1975.  Therefore, the underlying RO decision may not 
be reviewed.  However, the Board can consider whether there 
was CUE in the December 1975 Board decision.  See 38 U.S.C.A. 
§ 7111 (West 2002).  The Board will defer consideration of 
that aspect of the claim until the case has returned from 
remand development.  

The appellant also claims CUE in a January 1987 rating 
decision, which continued the previous 40 percent rating for 
the back condition.  However, in a decision dated in 
September 1991, the Board granted a 60 percent rating for the 
veteran's low back disability.  The January 1987 rating 
decision was issued during the course of the appeal, and, 
hence, was subsumed by the September 1991 Board decision.  

The Board did not consider the issue of entitlement to a TDIU 
rating in the September 1991 decision, because the RO had not 
developed that issue.  The veteran had previously been 
notified, most recently in the September 1986 statement of 
the case, that a TDIU claim was considered to have been 
abandoned, because he had previously failed to respond to a 
request for information from the RO.  See 38 C.F.R. § 
3.158(a) (2006)  (Where evidence requested in connection with 
an original or reopened claim is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received, and should 
the right to the benefit be finally established, compensation 
based on such evidence shall commence not earlier than the 
date of filing the new claim.).  Once a claim is abandoned, 
no further action is required by VA until a new claim is 
received, and VA need not advise a claimant of his appellate 
rights.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

However, the RO must consider whether the RO's failure to 
consider subsequent statements by the veteran as a claim-
formal or informal-for a TDIU rating, was CUE.  A May 1988 
letter from Dr. H.F. Helmy contained the opinion that the 
veteran was not able to work in a consistent manner and was 
totally disabled.  On the September 1990 VA examination 
report, it was noted that the veteran said he had been told 
by a doctor not to continue to work because of his leg pain, 
and in a January 1991 statement from the veteran, he said 
that due to his back pain, he "simply cannot work to any 
satisfactory employment."  These statements ranged from 
almost two to four or more years after the previous notice to 
him regarding the failure to provide requested information.  
The RO must consider whether these statements raised an 
informal claim for a TDIU rating, and whether the RO's 
failure to consider the claim was CUE, particularly in 
connection with the September 1991 rating decision which 
implemented the Board's grant of a 60 percent rating for his 
back disability.  In this regard, by that grant, the veteran 
met the schedular requirements for a TDIU rating under 
38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
treatment records and examination reports 
dated from 1990 through 1994 from the VA 
facilities in Tampa and Orlando.

2.  After associating these records with 
the claims file, review the evidence of 
record for the following:
*	whether there was CUE in assigning an 
effective date 
of April 1994 for the assignment of a TDIU 
rating in the April 1998 rating decision, 
to include whether an informal claim was 
received prior to that date;


*	whether the September 1991 rating 
decision contained 
CUE in failing to consider entitlement to 
a TDIU rating at that time, to include 
whether statements dated in May 1988 or 
September 1990 and/or January 1991 
constituted an informal claim for a TDIU 
rating (see discussion on pages 9-10 
above, for details );
*	whether, in view of the above, the 
appellant is 
entitled to DIC under 38 U.S.C.A. § 1318 
on the basis that the veteran was entitled 
to receive a TDIU rating for 10 continuous 
years prior to death, but was not 
receiving such compensation due solely to 
CUE in a VA decision concerning the issue 
of disability evaluation or effective 
date.  See 38 C.F.R. § 3.22(b).  

3.  If the claim is denied, furnish the 
appellant and her representative with a 
supplemental statement of the case, which 
contains an explanation of the decision 
and the law and regulations for the 
decision, including the CUE discussed 
above.  After affording an opportunity to 
respond, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


